Citation Nr: 1202521	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed residuals of status post right inguinal herniorrhaphy performed at a Department of Veterans Affairs Medical Center (VAMC) in October 1980. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in February 2005, the RO denied the Veteran's claim, to which the Veteran filed a timely notice of disagreement in April 2005.  In March 2006, prior to the issuance of a statement of the case, the Veteran stated that he wished to withdraw the appeal and at the same time, reapply with the submission of newer and more complete evidence.  The RO interpreted such correspondence as a claim to reopen the previously denied claim for compensation under 38 U.S.C.A. § 1151.  However, because it most favors the Veteran to do so, the Board construes the March 2006 statement as part of his ongoing appeal of the February 2005 rating decision, especially in light of the timely notice of disagreement.  Thus, the issue has been framed as an original claim for benefits under  38 U.S.C.A. § 1151 as stated on the title page. 


FINDING OF FACT

The Veteran's contended residuals of a status post right inguinal herniorrhaphy were not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of a status post right inguinal herniorrhaphy, claimed as due to treatment at a VA medical facility, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective  date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in a September 2004 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151, and the responsibilities of the Veteran and VA in obtaining such evidence.  Additionally, in a July 2006 letter, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

While the July 2006 letter was issued after the initial February 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 letter was issued, the Veteran's claims were readjudicated in the November 2006 rating decision and the July 2007 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the duty to assist, the Veteran's VA treatment records spanning nearly two decades have been obtained.  Moreover, the VA treatment records pertaining to the October 1980 surgery have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

There is no indication that any further pertinent records remain outstanding.  The Board notes that the Veteran was awarded disability benefits from the Social Security Administration  (SSA) as of at least March 1973.  However, he has not argued, and there is no other indication of record, that these benefits are in any way related to his claimed residual hernia disability.  Rather, the evidence of record indicates that these benefits were related to his Guillian-Barre syndrome, as the Veteran has stated in various treatment records since the early 1970s.  Furthermore, the Board finds that the question at hand relates specifically and narrowly to whether the VA was negligent in treating the Veteran with regard to his right inguinal herniorrhaphy and subsequent residuals, and the records in order to make such a determination are located in the claims file, along with two specialist opinions on the matter.  There is no indication in the claims file that any existing SSA records pertain to the VA's involvement with the Veteran's hernia symptomatology, nor has the Veteran stated such to be the case.

Additionally, the case has been sent to a VHA specialist twice, in August 2011 and in September 2011, in order to obtain an opinion in this matter.  The Board finds that the two opinions received, when read together, are thorough and well-explained such that further opinion or examination is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

The Veteran maintains that ever since he underwent a right inguinal herniorrhaphy performed at the VAMC in Little Rock, Arkansas, in October 1980, he has suffered from a chronic, unhealing hernia wound that, for many years, bled and seeped fluids.  He contends that he has had to undergo about 25 operations, or procedures conducted every three years, to tend to the surgical wound, including debridement of the wound.  He contends that the October 1980 VA surgeons' were negligent in that sutures and other surgical materials were not removed from the surgical site, and that because of that negligence, he has suffered for more than 25 years.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected. 38 U.S.C.A. § 1151(West 2002).  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b) (2011). 

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Historically in this case, VA treatment records reflect that in October 1980, the Veteran underwent a right herniorrhaphy for a hernia of the right groin of two months duration.  On follow-up examination, there were no noted complications.  He was discharged from the hospital on the 6th post-operative day.  

VA treatment records reflect that in May 1992, the Veteran had a small, discolored lesion on the left groin which he had had for many years.  There had been some bleeding for the previous three months from the discolored site.  In June 1992, he underwent a biopsy of the area which was then closed with silk sutures.  A follow-up note reflects that the squamous cell biopsy site was healing well.   There was no indication of further surgery.  A November 1993 VA examination revealed a well-healed, right inguinal herniorrhaphy scar.  In June 1995, the Veteran was found to have a left inguinal hernia.  It was noted that in the past he had undergone a herniorrhaphy in 1980, and a exploration of suture removal in 1990.  In July 1995, the Veteran reported that he had had dull and constant pain in the right inguinal area that would shoot to the left inguinal area.  He had had that pain for several months and he had noticed a lump in the right inguinal area that would occasionally enlarge.  In August 1995, the Veteran was evaluated for a hernia repair.  There was a suggestion of some enlarged inguinal hernia lymph nodes which might have represented an old infection.  Later that month, he had malignant melanoma skin lesions removed from the inguinal region.  He was to have a hernia repair following recovery.  However, there is no indication that he underwent hernia surgery at that time.  In September 1998, the Veteran was seen for pain at the hernia site and vomiting that had occurred over the weekend.  In October 1998, the Veteran presented with pain in the right groin with right groin bulge.  He stated that he was supposed to have had an operation previously but had put it off.  His symptoms were getting worse.  Physical examination showed the presence of a one centimeter palpable mass that was firm.  The assessment was right inguinal mass.  A follow-up CTscan, however,  showed no hernia.  The area was painful and would not reduce.  The impression was right groin mass.  In November 1998, physical examination resulted in the assessment of "questionable stitch abscess."  In February 1999, the Veteran reported having minor bleeding in the right groin for two days.  He had had a right inguinal surgery twenty years previously, with sutures that had been removed from the groin area approximately 10 years later.  There was a well-healed scar at the inguinal area.  There was no evidence of hernia.  Surgery was instituted and no foreign body was identified.  A small subcutaneous abscess was found.  On follow-up examination, it was noted that he had been treated for right groin pain felt to be reactive lymph nodes and epididymitis.  He was started on antibiotics.  In February 1999, the Veteran reported that he had a swollen area in the right groin that had opened up on its own.  He had had a hernia repair at that site many years previously.  A follow-up record that same month reflects that the Veteran had an old wound from a surgery that had occurred 10 years previously.  The area was checked and appeared to be doing better.  In March 1999, it was found that the right groin area was with normal limited and the wound had resolved.  

In July 2002, the Veteran underwent an exploration of the groin with excision of granuloma.  It was found that the Veteran had a pocket of purulent material and slightly old sterile gauze that was removed.  There were fibers of silk or the material that was excised.  The wound was irrigated and closed.  In September 2002, the Veteran was treated for recurrent stitch granulomas.  He had had surgery in July but was still having localized problems.  It was noted that he had been having recurring problems with stitches eroding through the skin and granuloma formation ever since the original surgery in 1980.  In February 2003, the Veteran underwent another excision and drainage of the granuloma.  An old stitch was found and excised as well as all scar tissue.  Later that month, the Veteran was hospitalized for follow-up.  At that time, no stitch granuloma was seen.  In March 2003, the wound was noted to look good and was almost completely healed.  In October 2003, the wound appeared to be closed except for a small hole that drained.  In July 2004, the Veteran reported that his right groin lesion would pop open and bleed every two to three days and then it would heal on its own.  He stated that such had been occurring for 25 years.  He reported that he had undergone numerous surgeries over the years to remove bits of suture from the original surgery, most of which had been at the surgical site and some of which had been located at the right hip.  In April 2004, the incision site was once again incised, with excision of granulomatous tissue and one suture.  The site was packed with iodized gauze and dressing.  In August 2004, it was noted that he had had multiple hernia revisions with ongoing care.  In September 2004, the Veteran was evaluated for probable chronic stitch granuloma due to hernia surgery that had been completed twenty years previously.  The VA treatment records dated in the years following, dated until 2007, note that the Veteran had a history of hernia repair, with no current problems.  

In August 2011, a VHA examiner reviewed the Veteran's claims file and stated that recurrence of a hernia was the most common, long-term complication of an inguinal herniorrhaphy, especially following the repair of a recurrent hernia.  The examiner stated that a suture or stitch granuloma was a recognized, though rare, complication of an inguinal herniorrhaphy.  The suture granuloma could occur many years following the surgical procedure and, upon removal of the material, the condition was cured.  The examiner concluded that it was his medical opinion that it was at least as likely as not that the Veteran's granulomatous scar tissue was an event not reasonably foreseeable as related to the October 1980 surgery.  The examiner went on to state that the scar tissues did not represent scarring beyond that of what a reasonable health care provider would have foreseen.

In September 2011, the VHA examiner rectified his seemingly contradictory statements and further explained that granulomatous scar tissue was an outcome that was known to sometimes occur, though it was not an expected outcome of a herniorrhaphy.  The examiner further stated that, when reviewing the July 2002 surgical notes stating that gauze was found in the incision site, it was hard to believe that such would have occurred during the 1980 initial hernia surgery due to the careful procedure utilized in operating rooms when closing a surgical site.  It was possible, though also hard to believe, that the Veteran had inserted the gauze following surgery on his own.  

First, the Board finds that the evidence is against a finding that the Veteran in fact currently suffers from an additional disability due to the 1980 herniorrhaphy.  In that regard, in August 2011, the VHA examiner explained that removal of a suture granuloma, such as the Veteran was shown to have, was curative.  In other words, once the granuloma was removed, along with any accompanying scar tissue or matter, the condition was cured.  It necessarily follows that once the Veteran completed the numerous excisions that he underwent between 2002 to 2004, there would no longer be an "additional disability" upon which to file a claim under 38 U.S.C.A. § 1151.  When reviewing the VA medical records dated after 2004 and up until 2007, it appear that such is the case, as it is specifically stated on more than one occasion that the Veteran in the past had undergone hernia repair, but that he did not presently have any problems associated with his hernia.  Thus, the condition had become asymptomatic. 

However, despite whether the Veteran currently suffers from an additional disability, the Board finds that his claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  In that regard, the preponderance of the evidence suggests that the Veteran's subsequent hernia symptoms and problems, including removal of granulomatous scar tissue, was not the result of VA error or negligence, and that those symptoms and problems were reasonably foreseeable.  Specifically, the VHA examiner stated in August 2011 that a suture or stitch granuloma was a recognized complication of surgical procedures.  Although it was considered a rare complication of an inguinal herniorrhaphy, it was known that suture material could cause local irritation and tissue necrosis, and that such symptoms could occur many years after the primary surgical procedure, as was so in the Veteran's case.  Thus, the extent to which the Veteran suffered from granulomatous scarring was within the realm of what a reasonable health care provider would have foreseen.  The examiner further explained in September 2011 that scar formation, such as the Veteran suffered, was an outcome that sometimes occurred for various reasons following surgery.  The examiner explained that although such was not an expected outcome of the surgery, it was a known, and thus foreseeable, outcome that occurred for unknown reasons.  Accordingly, when reviewing the examiner's opinions together, it is apparent that the examiner felt that although it was not expected that the Veteran would suffer from the formation of granulomatous scar tissue following the 1980 surgery, the fact that he developed such a condition was a known complication of surgery.  Accordingly, because it is clear that the formation of granulomatous scar tissue is a reasonably foreseeable consequence of the Veteran's surgery, the Veteran's claim cannot prevail upon that basis.  That such was not an expected outcome of surgery is inconsequential to the Board, as such a complication was still reasonably foreseeable, as the examiner explained. 

Furthermore, the Veteran's claim cannot prevail based upon a finding of negligence in this case, as no such finding was made by the VHA examiner, and the evidence does not otherwise suggest that the Veteran's subsequent symptoms and scar granulomas were due to negligence on the part of the VA.  In that regard, the VHA examiner explained in detail that although surgical gauze was found in the Veteran's hernia wound in 2003, it was highly unlikely that such would have remained at the surgical site in 1980 based upon his knowledge of the thorough surgical procedure utilized during all surgeries which included multiple steps to ensure that no such matter would remain in the surgical wound.  The examiner felt that it was possible the Veteran has inserted the gauze into the wound on his own terms, though such was also unlikely.  In sum, when reviewing the claims file, although the examiner could not find the cause of the retained gauze, he found it to be highly unlikely that the gauze was related to the 1980 surgery.  The Board therefore finds that there is less than a 50 percent probability that the gauze was negligently left in the surgical wound.  Finally, with regard to the sutures that caused the Veteran's granulomas, the examiner did not find that such was an indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Rather, sutures and stitches were common surgical techniques that sometimes caused irritation and necrosis.  When such occurred, the proper method was to remove the sutures material, as was accomplished in this case.  Accordingly, in the absence of any competent evidence that the VA exhibited negligence in any way at the time of the 1980 herniorrhaphy, compensation under 38 U.S.C.A. § 1151  must be denied.

The Board further points out that the Veteran is not competent to testify as to whether he sustained an additional disability due to any instance of fault on the part of VA, or by an event not reasonably foreseeable, because such issues require specialized knowledge, training, or experience, due to the complex nature of the cardiovascular system and drug interactions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue). 

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.   

In this case, the Board finds that the Veteran's statements in support of his claim are not as persuasive as the findings made by the August 2011 and September 2011 VHA examiner.  For one, the Veteran has stated that he has undergone 25 procedures, or procedures occurring every three years, with regard to his hernia wound symptoms and problems.  However, when thoroughly reviewing the claims file, it is apparent that although he did experience pain and bleeding at the hernia site on a few occasions in the 1990s, he did not undergo any such procedure until ten years following the 1980 surgery, and then not again until the late 1990s.  He then underwent multiple debridements in 2002.  Thus, his statements in support of his claim are not corroborated by the simultaneous medical records.  In fact, the medical records demonstrate the opposite, and instead show that he in fact put off any sort of hernia surgery for many years.  Furthermore, it appears that the Veteran treated his hernia residuals himself for almost two decades before undergoing repair surgery and excision multiple times throughout 2002 to 2004.  Lastly, although the Veteran contends that his ongoing hernia symptomatology was due to the "botched" surgery in 1980, the medical evidence of record does not support that contention.  Specifically, the VA records surrounding the multiple excisions of granulmatous material in the early 2000s do not indicate that the excisions were related to negligent surgical procedures, and the VHA examiner did not find such to be the case.  Rather, the Veteran was shown to suffer from a known medical condition, that of a reaction to sutures and stitches leading to the formation of granulomatous scar tissue.  Thus, the Board finds that the VA examiner, an experts in the field of medicine who had access to the Veteran's medical history, reviewed the pertinent evidence, had access to appropriate medical literature, and provided rationale for the opinions rendered, is highly probative in this case.  Significantly, the opinions were well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 



	(CONTINUED ON NEXT PAGE)


In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151 .


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed residuals of status post right inguinal herniorrhaphy is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


